Citation Nr: 0029138	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a visual disability 
(claimed as visual loss due to undiagnosed illness).  

2.  Entitlement to service connection for tension headaches 
(claimed as due to undiagnosed illness).

3.  Entitlement to service connection for memory loss 
(claimed as due to undiagnosed illness).

4.  Entitlement to service connection for profuse sweating 
(claimed as due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, from January 1971 to November 1973, and from 
September 1976 to October 31, 1991.  Records show he served 
in Southwest Asia from August 29, 1990, to March 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
entitlement to service connection for specific chronic 
disabilities productive of complaints including decreased 
visual acuity, memory loss, headaches, and profuse sweating 
as not well grounded.  

In a December 1998 rating decision the RO denied entitlement 
to service connection for presbyopia, including as visual 
loss due to undiagnosed illness, as a congenital or 
developmental defect for which service connection could not 
be granted, and denied entitlement to service connection for 
memory loss, profuse sweating, and tension headaches, 
including as due to undiagnosed illness, as not well 
grounded.  The RO also addressed these matters in a December 
1998 supplemental statement of the case.

In May 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In June 2000 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Medical evidence has been submitted demonstrating the 
veteran has bilateral ocular hypertension which is plausibly 
related to his service-connected hypertension disability.

2.  Service medical records show the veteran complained of 
frequent headaches due to severe back pain and post-service 
medical records include diagnoses of chronic headache/low 
back pain and hypertension migraines which may be construed 
as establishing a nexus between a present headache disorder 
and a service-connected disability.

3.  The veteran has not provided evidence demonstrating a 
chronic memory loss due to undiagnosed illness or otherwise 
related to active service.

4.  The veteran has not provided evidence demonstrating a 
chronic profuse sweating disorder due to undiagnosed illness 
or otherwise related to active service.


CONCLUSIONS OF LAW

1. A reasonable possibility exists that a medical examination 
will aid in the establishment of entitlement to service 
connection for a visual disability. H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000). 

2. A reasonable possibility exists that a medical examination 
or other development will aid in the establishment of 
entitlement to service connection for tension headaches. H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

3. No reasonable possibility exists that a medical 
examination or other development will aid in the 
establishment of entitlement to service connection for memory 
loss (claimed as due to undiagnosed illness). H.R. 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).

4. No reasonable possibility exists that a medical 
examination will aid in the establishment of entitlement to 
service connection for profuse sweating (claimed as due to 
undiagnosed illness). H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2000).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue, (2) 
signs or symptoms involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2000).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). Prior to October 30, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


Effective October 30, 2000, VA has a duty to assist the 
veteran in the development of his claim unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement." H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000). The Board finds that 
this new standard is more favorable to the veteran and 
therefore will address the issues on appeal on this basis. 
Karnas.

Where there is a reasonable possibility of establishing a 
claim, the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence showing a 
reasonable possibility of establishing entitlement to service 
connection for the claimed disabilities.  

The Court held that a well-grounded claim pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 requires only some 
evidence (1) that the claimant is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, 14 Vet. App. 12 (2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Federal Circuit has also held that once a claim is found 
to be well grounded the duty to assist attaches to the 
investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran.  
Schroeder v. West, 212 F.3d 1265 (2000). 
 

Visual Disability

The Board notes that VA records show the veteran was granted 
entitlement to service connection for hypertension in a March 
1992 rating decision and that medical records dated in May 
1998, June 1999, January 2000, March 2000, and June 2000 
include diagnoses of ocular hypertension.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted demonstrating 
the veteran has bilateral ocular hypertension which is 
plausibly related to his service-connected hypertension 
disability.  Therefore, the Board must conclude that the 
veteran's claim may reasonably be established.

The Board notes, however, that the RO did not consider the 
issue of entitlement to service connection as secondary to a 
service-connected disability and did not develop evidence 
pertinent to that matter.  Therefore, the Board finds 
additional development is required prior to a determination 
of the merits.


Tension Headache

Service medical records show the veteran reported he 
experienced frequent or severe headaches on his July 1991 
report of medical history.  The examiner noted the veteran 
reported headaches related to sharp back pain.  

VA medical records dated in November 1995 noted probable 
hypertension migraines.  Records dated in January 1998 
provided a diagnosis of chronic headaches/low back pain.  
Other VA medical records include diagnoses of chronic 
headache and chronic migraine disorders without opinion as to 
etiology.

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted which may be 
construed as establishing a nexus between the veteran's 
present headache disorder and his service-connected back or 
hypertension disabilities.  Therefore, the Board must 
conclude that the veteran's claim may reasonably be 
established.

The Board notes, however, that the RO did not consider the 
issue of entitlement to service connection as secondary to a 
service-connected disability and did not develop evidence 
pertinent to that matter.  Therefore, the Board finds 
additional development is required prior to a determination 
of the merits.


Memory Loss

Service medical records are negative for complaint or 
treatment related to memory loss.

In July 1995 the veteran requested entitlement to service 
connection for disorders including memory loss.  

During a January 1997 VA miscellaneous neurological disorders 
evaluation the examiner noted the veteran had poor recall, 
poor attention, and poor calculation ability.  The 
examination report included a diagnosis of rule out 
depression.  It was noted that neuropsychological testing 
would be obtained.  A revised report noted that a computed 
tomography (CT) scan of the head was normal.  The diagnosis 
of rule out depression was deleted from the report and the 
examiner included a diagnosis of "[n]o Gulf war syndrome."  

Other medical evidence of record is negative for complaint, 
treatment, or observation of any memory loss.

At his personal hearing the veteran testified that he first 
noticed problems with memory in 1994 but could not recall 
what his doctors told him about that disorder or what 
treatment he was presently receiving for it.  

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
chronic memory loss due to undiagnosed illness or otherwise 
related to active service.  The Board notes that the veteran 
is a Persian Gulf veteran but that the only evidence of any 
objective indications of memory loss was provided in a 
January 1997 VA examination report that was subsequently 
revised to reflect that a diagnosis of Gulf war syndrome was 
not warranted.

The only other evidence of memory loss related to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
that there is no reasonable possibility of establishing a 
claim for service connection for memory loss.  See 
38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, 9 Vet. App. at 344.


Profuse Sweating

Service medical records are negative for complaint or 
treatment related to profuse sweating.

In July 1995 the veteran requested entitlement to service 
connection for disorders including profuse sweating.  

During VA esophageal examination in January 1997 the veteran 
complained of chest pains and occasional associated profuse 
sweating.  An upper gastrointestinal series examination was 
performed and the revised examination report included 
diagnoses of esophageal spasm and rule out gastroesophageal 
reflux disease (GERD). 

At his personal hearing the veteran testified he first 
experienced profuse sweating during service in Saudi Arabia 
and that he presently experienced profuse sweating in the 
mornings and late evenings.  He stated the disorder seemed to 
be associated with syncopal episodes and that they occurred 
approximately 2 to 3 times per month.  

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
chronic profuse sweating disorder due to undiagnosed illness 
or otherwise related to active service.  The Board notes the 
only medical evidence of profuse sweating was reported in 
association with an esophageal examination and that veteran 
is presently service connected for mild lower esophageal 
sphincter incompetence.  There is no objective evidence of 
any other profuse sweating disorder.

The only evidence of a separate profuse sweating disability 
related to active service is the veteran's own opinion which 
is not competent to establish a medical nexus.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds that there is no reasonable 
possibility of establishing a claim for service connection 
for profuse sweating .  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight, 131 F.3d 1483; 
Epps, 9 Vet. App. at 344.  





ORDER

There is a reasonable possibility of establishing a claim of 
service connection for visual disability.  To this extent 
only, the appeal is granted.

There is a reasonable possibility of establishing a claim of 
service connection for tension headaches.  To this extent 
only, the appeal is granted.

The claim of entitlement to service connection for memory 
loss is denied.

The claim of entitlement to service connection for profuse 
sweating is denied.


REMAND

Because there is a reasonable possibility of establishing 
claims of service connection for visual disability and 
tension headaches, VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for visual disability and 
tension headaches and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
ophthalmology examination for a 
determination as to the current nature 
and etiology of any present visual 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  

The examiner is requested to comment upon 
the possible relationship, if any, 
between the veteran's service-connected 
hypertension and any present visual 
disability.  A complete rationale should 
be provided.

3.  The veteran should be afforded a VA 
neurology examination for a determination 
as to the current nature and etiology of 
any present headache disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  

The examiner is requested to comment upon 
the possible relationship, if any, 
between the veteran's service-connected 
low back disorder or hypertension and any 
present headache disorder. The question 
of a possible relationship between a 
current headache disorder and the 
veteran's military service also should 
addressed. A complete rationale should be 
provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  All applicable laws and 
regulations, including 38 C.F.R. § 3.310 
(2000), should be considered.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals






 



